Name: 2002/552/EC: Commission Decision of 9 July 2002 on restrictive measures related to vaccination against avian influenza in Italy (Text with EEA relevance) (notified under document number C(2002) 2546)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  agricultural activity;  international trade;  Europe
 Date Published: 2002-07-10

 Avis juridique important|32002D05522002/552/EC: Commission Decision of 9 July 2002 on restrictive measures related to vaccination against avian influenza in Italy (Text with EEA relevance) (notified under document number C(2002) 2546) Official Journal L 180 , 10/07/2002 P. 0024 - 0027Commission Decisionof 9 July 2002on restrictive measures related to vaccination against avian influenza in Italy(notified under document number C(2002) 2546)(Text with EEA relevance)(2002/552/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Council Directive 92/118/EEC, and in particular, Article 9(4) thereof,Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(4), and in particular Article 16 thereof,Whereas:(1) By means of Commission Decision 2000/721/EC of 7 November 2000 on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures(5), as last amended by Decision 2001/847/EC(6), the Commission approved the vaccination programme presented by Italy.(2) The close monitoring performed in the poultry flocks has not shown any virus circulation since the last recorded case of low pathogenic avian influenza in March 2001.(3) The Italian authorities have informed the Commission and the Member States that all vaccinations came to an end on 16 May 2002.(4) In connection to the phasing out of the vaccination, the restrictive measures for live vaccinated poultry and hatching eggs should be modified, and be lifted for table eggs and poultrymeat originating from vaccinated poultry.(5) However, the monitoring of vaccinated flocks should be continued including the use of the serological test (iIFA-Test), which had been approved by Commission Decision 2001/847/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. No live poultry that has been vaccinated against avian influenza or hatching eggs, day-old chicks and any other progeny derived from such poultry shall be dispatched from Italy.2. Animal health certificates accompanying consignments of live birds and hatching eggs from Italy shall include the words: "The animal health conditions of this consignment are in accordance with Decision 2002/552/EC".Article 2In the area described in Annex I the monitoring of vaccinated poultry flocks shall be carried out as laid down in Annex II to this Decision. It shall be continued for six months after the date on which vaccination against avian influenza ended.Article 3Italy shall present a final report on the results of the vaccination campaign and the monitoring programme by 31 December 2002.Article 4This Decision shall apply from the seventh day following that of its publication in the Official Journal of the European Communities.Article 5This Decision is addressed to the Member States.Done at Brussels, 9 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 167, 22.6.1992, p. 1.(5) OJ L 291, 18.11.2000, p. 33.(6) OJ L 315, 1.12.2001, p. 61.ANNEX IArea where vaccination monitoring shall be carried outIn the region of Veneto in the province of Verona the following municipalities:RoverchiaraAngiariIsola RizzaS. Pietro di MorubioOppeanoPalÃ ¹Ronco all'AdigeAlbaredo d'AdigeBonavigoCereaBovoloneConcamariseSalizzoleIsola della ScalaNogaraS. Giovanni Lupatoto area to the south of the A4 motorwayVerona area to the south of the A4 motorway and to the east of the territory of the municipality of S. Giovanni Lupatotoarea to the south of the A4 motorway and to the ovest of the territory of the municipality of S. Giovanni LupatotoS. Martino Buon Albergo area to the south of the A4 motorwayLavagno area to the south of the A4 motorwayColognola ai Colli area to the south of the A4 motorwaySan Bonifacio area to the south of the A4 motorwayCaldieroButtapietraZevioBelfioreArcoleZimellaVeronellaCologna VenetaPressanaRoveredo di GuÃ MinerbeGazzo VeroneseSanguinettoCasaleoneLegnagoBoschi Sant' AnnaErbÃ ¨SorgÃ Castel d'AzzanoVigasioTrevenzuoloANNEX IIMonitoring plan for low pathogenic avian influenza (LPAI) in the vaccination area in the Veneto RegionIn all holdings with vaccinated poultry the official veterinarian has to take 10 samples from non-vaccinated sentinel birds for serological investigation at least every 45 days.The samples have to be subjected to the haemagglutination-inhibition test (HI) for H 7 antibodies. Indirect immunofluorescence assay (iIFA-test) may complement the testing.All samples have to be submitted to the National Laboratory for Avian Influenza for examination.In the case of seropositive findings, at least 10 sentinel birds have to be humanely sacrificed and a virological examination in accordance with Annex III of Council Directive 92/40/EEC has to be carried out.